UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6126 DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 08/31/09 FORM N-Q Item 1. Schedule of Investments. [INSERT SCHEDULE OF INVESTMENTS HERE] -2- STATEMENT OF INVESTMENTS Dreyfus Pennsylvania Municipal Money Market Fund August 31, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments98.3% Rate (%) Date Amount ($) Value ($) Allegheny County Industrial Development Authority, Residential Rental Development Revenue (Karrington of South Hills Assisted Living Facility Project) (LOC; Wachovia Bank) 0.58 9/7/09 835,000 a 835,000 Allegheny County Industrial Development Authority, Revenue (Children's Hospital Project) (LOC; Bank of America) 0.28 9/7/09 10,000,000 a 10,000,000 Allegheny County Industrial Development Authority, Revenue (Sewickley Academy) (LOC; PNC Bank) 0.34 9/7/09 1,085,000 a 1,085,000 Berks County Industrial Development Authority, Student Housing Revenue (CHF-Kutztown, LLC Project Servicing Kutztown University of Pennsylvania) (LOC; Citibank NA) 0.32 9/7/09 10,675,000 a 10,675,000 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 3.00 11/1/09 4,175,000 4,192,220 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.66 1/14/10 7,500,000 7,500,000 Bethlehem Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 1.10 9/7/09 16,300,000 a 16,300,000 Blair County Industrial Development Authority, Revenue (NPC, Inc. Project) (LOC; PNC Bank NA) 0.64 9/7/09 4,175,000 a 4,175,000 Bradford County Industrial Development Authority, EDR (Towanda Printing Company Project) (LOC; PNC Bank NA) 0.64 9/7/09 2,235,000 a 2,235,000 Bradford County Industrial Development Authority, Revenue (State Aggregates Inc. Project) (LOC; M&T Bank) 0.59 9/7/09 2,145,000 a 2,145,000 Bucks County Industrial Development Authority, IDR (Dunmore Corporation Project) (LOC; Wachovia Bank) 0.63 9/7/09 1,290,000 a 1,290,000 Butler County Hospital Authority, HR (Butler Health System Project) (LOC; Branch Banking and Trust Co.) 0.28 9/7/09 4,500,000 a 4,500,000 Chester County Industrial Development Authority, Revenue (Malvern Preparatory School Project) (LOC; Citizens Bank of Pennsylvania) 1.98 9/7/09 7,700,000 a 7,700,000 College Township Industrial Development Authority, IDR, Refunding (Ball Corporation Project) (LOC; JPMorgan Chase Bank) 0.77 9/7/09 2,800,000 a 2,800,000 Cumberland County Municipal Authority, Revenue (Messiah Village Project) (LOC; Citizens Bank of Pennsylvania) 1.83 9/7/09 9,475,000 a 9,475,000 Cumberland County Municipal Authority, Revenue (Presbyterian Homes, Inc. Project) (LOC; KBC Bank) 0.44 9/7/09 6,825,000 a 6,825,000 Delaware County Industrial Development Authority, PCR, CP (Exelon Generation Company LLC) (LOC; BNP Paribas) 0.50 9/17/09 22,125,000 22,125,000 Delaware County Industrial Development Authority, Revenue (Astra Foods, Inc. Project) (LOC; Wachovia Bank) 0.63 9/7/09 3,500,000 a 3,500,000 Delaware County Industrial Development Authority, Revenue (Melmark, Inc. Project) (LOC; Commerce Bank) 0.34 9/7/09 2,800,000 a 2,800,000 Erie County, GO Notes 4.00 9/1/09 1,780,000 1,780,000 Hampden Industrial Development Authority, Revenue (PA Pipe, Inc. Project) (LOC; Wachovia Bank) 0.63 9/7/09 920,000 a 920,000 Harrisburg Authority, Revenue (Haverford Township School District Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.39 9/7/09 1,000,000 a 1,000,000 Harrisburg Authority, Revenue (Township of West Brandywine Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.39 9/7/09 3,685,000 a 3,685,000 Jackson Township Industrial Development Authority, IDR (Everlast Roofing Inc. Project) (LOC; M&T Bank) 0.49 9/7/09 3,280,000 a 3,280,000 Lackawanna County Industrial Development Authority, Revenue (Material Technology and Logistics, Inc. Project) (LOC; Wachovia Bank) 0.63 9/7/09 3,505,000 a 3,505,000 Lawrence County Industrial Development Authority, Revenue (Villa Maria Project) (LOC; Allied Irish Banks) 0.60 9/7/09 5,900,000 a 5,900,000 Montgomery County Industrial Development Authority, Retirement Community Revenue (Adult Communities Total Services Retirement Life Communities, Inc. Obligated Group) (LOC; Bank of America) 0.15 9/1/09 3,800,000 a 3,800,000 Montgomery County Industrial Development Authority, Revenue (Fountain of Life Christian Academy Project) (LOC; JPMorgan Chase Bank) 0.28 9/7/09 3,225,000 a 3,225,000 Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wachovia Bank) 0.63 9/7/09 2,220,000 a 2,220,000 Northern York County School District, GO Notes 2.00 11/15/09 630,000 631,595 Northumberland County Industrial Development Authority, Revenue (Drug Plastics and Glass Company Project) (LOC; Wachovia Bank) 0.63 9/7/09 2,030,000 a 2,030,000 Pennsylvania Economic Development Financing Authority, EDR (Plastikos Realty Project) (LOC; PNC Bank NA) 0.84 9/7/09 600,000 a 600,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (PPL Electric Utilities) (LOC; Wachovia Bank) 0.90 12/10/09 12,500,000 12,500,000 Pennsylvania Energy Development Authority, Energy Development Revenue (B&W Ebensburg Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.34 9/7/09 11,430,000 a 11,430,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program-Arcadia University) (LOC; Allied Irish Banks) 0.60 9/7/09 6,200,000 a 6,200,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program-Susquehanna University) (LOC; Allied Irish Banks) 0.60 9/7/09 2,590,000 a 2,590,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) (LOC; Allied Irish Banks) 0.37 9/7/09 13,380,000 a 13,380,000 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.25 9/1/09 1,000,000 1,000,000 Pennsylvania State University, Revenue (Liquidity Facility; Westdeutsche Landesbank) 0.38 9/7/09 16,500,000 a 16,500,000 Peters Township School District, GO Notes, Refunding 2.00 3/1/10 1,025,000 1,031,588 Philadelphia, Gas Works Revenue, Refunding (LOC; Scotiabank) 0.26 9/7/09 6,800,000 a 6,800,000 Philadelphia Authority for Industrial Development, Revenue (Friends of Master School, Inc. Project) (LOC; Wachovia Bank) 0.53 9/7/09 3,355,000 a 3,355,000 Philadelphia Authority for Industrial Development, Revenue (Henry H. Ottens Manufacturing Company Project) (LOC; Wachovia Bank) 0.63 9/7/09 1,030,000 a 1,030,000 Philadelphia School District, GO, Refunding (LOC; Commerce Bank NA) 0.39 9/7/09 790,000 a 790,000 RBC Municipal Products Inc. Trust (Allegheny Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.39 9/7/09 12,500,000 a,b 12,500,000 RBC Municipal Products Inc. Trust (Berks County Municipal Authority, Health Care Revenue (Reading Hospital and Medical Center Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.39 9/7/09 10,000,000 a,b 10,000,000 Souderton Area School District, GO Notes 3.00 11/1/09 1,170,000 1,174,352 South Middleton School District, GO Notes 2.00 10/1/09 1,020,000 1,020,868 Southern York County School District, GO Notes 2.00 9/1/09 1,675,000 1,675,000 Susquehanna County Industrial Development Authority, IDR (Stabler Companies, Inc. Project) (LOC; Wachovia Bank) 0.59 9/7/09 5,040,000 a 5,040,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 0.75 9/7/09 4,735,000 a 4,735,000 Union County Industrial Development Authority, Revenue (Stabler Companies Inc. Project) (LOC; M&T Bank) 0.54 9/7/09 5,525,000 a 5,525,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.40 11/4/09 4,656,000 4,656,000 Warren County School District, GO Notes (Insured; FSA) 3.00 9/1/09 350,000 350,000 Warwick School District, GO Notes 2.00 10/1/09 215,000 215,218 Warwick School District, GO Notes 2.00 10/1/09 590,000 590,597 York Redevelopment Authority, Revenue (LOC; M&T Bank) 0.49 9/7/09 3,260,000 a 3,260,000 Total Investments ( cost $280,082,438) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at August 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2009, these securities amounted to $22,500,000 or 7.9% of net assets. At August 31, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of August 31, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices - Level 2 - Other Significant Observable Inputs 280,082,438 Level 3 - Significant Unobservable Inputs - Total 280,082,438 It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. Treasurys Temporary Guarantee Program: Each fund entered into a Guarantee Agreement with the United States Department of the Treasury (the Treasury) to participate in the Treasurys Temporary Guarantee Program for Money Market Funds (the Program). Under the Program, the Treasury guaranteed the share price of shares of the fund held by shareholders as of September 19, 2008 at $1.00 per share if the funds net asset value per share fell below $0.995 (a Guarantee Event) and the fund liquidated. Recovery under the Program was subject to certain conditions and limitations. Fund shares acquired by investors after September 19, 2008 that increased the number of fund shares the investor held at the close of business on September 19, 2008 were not eligible for protection under the Program. In addition, fund shares acquired by investors who did not hold fund shares at the close of business on September 19, 2008 were not eligible for protection under the Program. the Program, which was originally set to expire on December 18, 2008, was initially extended by the Treasury until April 30, 2009 and had been further extended by the Treasury until September 18, 2009, at which time the Secretary of the Treasury terminated the Program. Participation in the initial term and the extended periods of the Program required a payment to the Treasury in the amount of .01%, .015% and .015% except for Dreyfus Cash Management Plus, Inc., which was .015%, .022% and .023%, respectively, of the funds shares outstanding as of September 19, 2008 (valued at $1.00 per share). This expense was borne by the funds without regard to any expense limitation in effect. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 28, 2009 By: /s/ James Windels James Windels Treasurer Date: October 28, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
